Opinion
Per Curiam :
As of July 31, 1969, the record in the above case was remanded to us by the Supreme Court with instructions to treat appellant’s petition as an application to remove the non pros, entered December 13, 1967, or to remit to the court below for the purpose of establishing a record to determine whether petitioner’s right to appeal was obstructed. The non pros, in question was in effect removed when we entertained appellant’s appeal at the above number and term from the denial of a subsequent petition under the Post Conviction Hearing Act. It clearly appears that the right to appeal has not been obstructed, and that appellant’s contentions have been reviewed and found to be without merit. Our order of February 7, 1969, is therefore, reaffirmed.